Justice SCOTT,
concurring:
I join in its entirety Chief Justice Mul-larkey’s well-reasoned opinion for the majority of our court. I write separately only to set forth two considerations, one a view of current reality and the other of legal consequence. For the first, I borrow from Justices Clarence Thomas and Thurgood Marshall. Justice Thomas aptly noted: “The public, in general, continues to believe that the makeup of juries can matter in certain instances.... Common experience and common sense confirm this understanding.” Georgia v. McCollum, 505 U.S. 42, 61, 112 S.Ct. 2348, 120 L.Ed.2d 33 (1992) (Thomas, J., concurring). Justice Marshall observed that “Justice Powell’s eloquent opinion [in Batson v. Kentucky ] ... ably demonstrates the inadequacy of any burden of proof for racially discriminatory use of peremptories that requires that ‘justice ... sit supinely by’ and be flouted ... before a remedy is available.” Batson v. Kentucky, 476 U.S. 79, 102, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986) (Marshall, J., coneur-*597ring). Thus, “[i]t is ... of paramount importance that [each segment of our] community believes we guarantee even-handed entry into our criminal justice system by way of the jury panel ... and not merely through the jailhouse door.” People v. Cerrone, 854 P.2d 178, 196 (Colo.1993) (Scott, J., dissenting). This is especially true when we recognize that “[j]ury selection and final juror composition have so frequently been the objects of claims based on unfair bias in the administration of justice that it confirms the importance many of our citizens place on jury composition.” Id. at 195. (These words were written before, but clearly confirmed by, our collective national experience in the O.J. Simpson ease). While I certainly acknowledge that the dissent’s rationale is sound, I believe its clearly erroneous standard, raising the bar for assertions of discriminatory peremptory challenges against the state, assumes too much and, more importantly, constructs a barrier to the full equal protection intended by the Batson Court.1
Second, I reiterate that the first step in Batson, 476 U.S. at 96-97, 106 S.Ct. 1712, requires only that the defendant make a prima facie showing to the trial court of purposeful race-based discrimination in jury selection. A prima facie case is one that “will prevail until contradicted and overcome by other evidence, ... the type of case to get [the movant] past a motion for directed verdict ... or motion to dismiss,” or one in which the “evidence compels ... a [particular] conclusion if the [other party] produces no evidence to rebut it.” Black’s Law Dictionary 1190-91 (6th ed.1990); see also, Charles R. Calleros, Title VII and the First Amendment: Content-Neutral Regulation, Disparate Impact, and the “Reasonable Person”, 58 Ohio St. L.J. 1217, 1278-79 (1997) (opining that “a trial judge’s ultimate determination, whether a plaintiff has established a prima facie case [under Title VII] ... should be freely reviewable as a mixed question of law and fact because it often requires the application of technical legal standards to the findings of historical fact”). Therefore, in my view, the better standard of review is that applied to a mixed question of law and fact, not one fashioned to apply to a trial court’s factual determinations — as we in no way reject any of the factual findings of the trial court in this case.
Moreover, the eases relied upon by the dissent are unpersuasive. The Third and Fourth Circuits, for example, appear to base their conclusion, that the correct standard of review is for clear error, on a footnote in Batson which states:
In a recent Title VII sex discrimination case, we stated that “a finding of intentional discrimination is a finding of fact” entitled to appropriate deference by a reviewing court. Since the trial judge’s findings in the context under consideration here largely will turn on evaluation of credibility, a reviewing court ordinarily should give those findings great deference.
Batson, 476 U.S. at 98 n. 21, 106 S.Ct. 1712 (citation omitted).
That footnote, however, clearly is appended to the Court’s elucidation of the third step, indicating that deference to the trial court is appropriate in the context of the ultimate determination of whether purposeful discrimination occurred. See Hernandez v. New York, 500 U.S. 352, 364, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991) (“In Batson, we explained that the trial court’s decision on the ultimate question of discriminatory intent represents a finding of fact of the sort accorded great deference on appeal_”) (emphasis added) (citing Batson, 476 U.S. at 98 n. 21, 106 S.Ct. 1712).
*598In addition, the First, Fifth and Eleventh Circuits relied, at least in part, upon an Eighth Circuit decision, United States v. Moore, 895 F.2d 484 (8th Cir.1990), which did not cite any case law for the conclusion that the standard of review for the first step is clear error. Moore relied on Batson for its conclusion that the determination of a prima facie case is a question of fact. Moore’s reasoning was based on the notion that the defendant must show a variety of facts to establish a prima facie ease, such as that he or she is a member of a cognizable racial group and that the prosecutor exercised the peremptory challenges to remove venire members based on race. The required showing, however, is not comprised merely of facts, but of all relevant circumstances and, more importantly, a determination of whether those circumstances comprise an “inference that the prosecutor used that practice to exclude the veniremen ... on account of their race.” Batson, 476 U.S. at 96, 106 S.Ct. 1712. It is this conclusion — the existence or nonexistence of the inference — that is reviewed under the first prong of Batson, not the underlying factual determinations of the trial court.
While required today less frequently than yesterday, appellate review of a trial court’s application of Batson standards to peremptory strikes by the state should permit scrutiny that will avoid racial discrimination in the state’s participation in jury selection. Accordingly, I join the majority in its opinion and its judgment.

. We have been properly advised against straying from the plain purpose of Strauder v. West Virginia, 100 U.S. 303, 309, 25 L.Ed. 664 (1880) (“It is well known that prejudices often exist against particular classes in the community, which sway the judgment of jurors, and which, therefore, operate in some cases to deny to persons of those classes the full enjoyment of that protection which others enjoy.”). While acknowledging the constraints of precedent. Justice Thomas shed light on the consequences of tinkering with sound, longstanding protections originally extended only to criminal defendants in order to develop some legal precepts: “[Bjlack criminal defendants will rue the day that [the Supreme] Court ventured down this road [by restricting a criminal defendant's use of such challenges] that inexorably will lead to the elimination of the peremptory strikes.” McCollum, 505 U.S. at 60, 112 S.Ct. 2348.